COURT OF APPEALS OF VIRGINIA


Present: Judges Haley, Millette and Senior Judge Coleman


SODEXHO, INC. AND
 INSURANCE COMPANY OF THE STATE
 OF PENNSYLVANIA/AIG DOMESTIC CLAIMS, INC.
                                                                MEMORANDUM OPINION *
v.     Record No. 2364-07-2                                         PER CURIAM
                                                                  FEBRUARY 12, 2008
CURTIS CLANTON


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Bryan J. Olmos; Semmes, Bowen & Semmes, on brief), for
                 appellants.

                 (Louis D. Snesil; Marks & Harrison, on brief), for appellee.


       Sodexho, Inc. and its insurer contend the Workers’ Compensation Commission erred in

finding that Curtis Clanton proved he sustained a compensable change in condition and awarding

him temporary total disability benefits commencing April 14, 2006. We have reviewed the

record and the commission’s opinion and find that this appeal is without merit. Accordingly, we

affirm for the reasons stated by the commission in its final opinion. See Clanton v. Sodexho,

Inc., VWC File No. 221-53-73 (Aug. 30, 2007). We dispense with oral argument and summarily

affirm because the facts and legal contentions are adequately presented in the materials before

the Court and argument would not aid the decisional process. See Code § 17.1-403;

Rule 5A:27. 1

                                                                                     Affirmed.


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
         In rendering our decision, we have considered only those documents which were in the
record and properly before the commission when it rendered its decision.